DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1-11 and 13-23 are under examination.
Claims 12 have been canceled.
Claims 22-23 have been added via amendment. 

Response to Amendment
Based on the amended claims and remarks received on 04/15/2021, the previous prior art rejection based on Wells has been modified to address the amended claims (see below).

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 

Claim Objections
No objections to the claims are made. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. (US 2011/0295345; Pub. Date: Dec. 1, 2011; already of record), in view of Yoon et al. (US 2013/0079615; Pub. Date: Mar. 28, 2013; already of record), in view of Seymour et al. (US 2011/0112591; Pub. Date: May 12, 2011; already of record), and further in view of Eshkol et al. (US 2014/0288541; Pub. Date: Sep. 25, 2014; already of record).

Regarding claim 1, Wells teaches a device (Wells; [0013]) comprising: 
a stack of flexible waveguide materials providing a first compliant optrode (Wells teaches an optical fiber fig. 2C-D, #232, [0088, 0106] – the optical fiber being functionally equivalent to a first compliant optrode – the optical fiber includes a waveguide comprising a core and cladding, thereby forming a stack of waveguide materials; [0088]. Wells also teaches the optical fibers are configured to bend around a nerve; fig. 5, #551, [0126], thereby the stack of waveguide materials being flexible), 
the stack of flexible waveguide materials forming a first optical interface (Wells teaches the waveguides comprise light-output ports at their output end that individually activate to stimulate nerve pathways; fig. 2C, #232, angled arrow, [0088, 0106, 0110], the light-output ports being functionally equivalent to a first optical interface) and 
configured to be introduced into a tissue sample (Wells teaches the optical fibers are implantable; fig. 2B; [0090, 0108]), 
wherein the stack of flexible waveguide materials has a thickness of less than about 100 microns, (Wells teaches VCSEL emitters are about 10 microns in diameter per channel; [0103] and that the VCSEL emitters comprise the optical fibers; fig. 2C, #231; [0108]) and 
the stack of flexible waveguide materials comprises at least: 
(ii) a core having a first index of refraction (Wells teaches a core having a higher index of refraction than a cladding; [0088]); and 
(iii) a cladding surrounding the core, the cladding having a second index of refraction different from the first index of refraction (Wells teaches a cladding having a lower index of refraction than the core; [0088], thereby having a second index of refraction different from the first index of refraction.  Furthermore, a core, by definition, is the central most part of the fiber.  Therefore, the cladding surrounding the core); and

wherein the stack of flexible waveguide materials is substantially linear (Wells teaches the optrode is substantially linear; fig. 2C, fiber-optic bundle 253 is linear) and is capable of routing light within the core (Wells teaches each fiber is configured to emit light outward from one end at a light-output port; fig. 2C, #232, angled arrow, [0088, 0106, 0110], therefore the light being configured to remain in the core).  
Wells does not teach the stack of flexible waveguide materials comprises (i) an electrode defined by a metal layer.
However, Yoon teaches the analogous art of a stack of waveguide materials (Yoon; fig. 7, [0033]) comprising a core (Yoon; fig. 7, #50, [0033]), a cladding (Yoon; fig. 7, #52, [0033]) and an electrode defined by a metal layer (Yoon, fig. 7, #18, #20, [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the stack of flexible waveguide materials of Wells to further include an electrode defined by a metal layer, as taught by Yoon, because Yoon teaches the electrode defined by a metal layer receive electrical responses from neurons when stimulated by the emitted light, which can be collected by a computer or other data-logging equipment (Yoon; [0025-0026]).  The modification resulting in the stack of flexible waveguide materials comprising at least (i) an electrode, (ii) a core), and (iii) a cladding surrounding the core.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Wells and Yoon both teach a stack of waveguide materials (Yoon; fig. 7, [0033]) comprising a core (Yoon; fig. 7, #50, [0033]), a cladding (Yoon; fig. 7, #52, [0033]).
Modified Wells does not teach the core comprising a polymer material.
However, Seymour teaches the analogous art of an optical waveguide for neural interfacing having a core comprising a polymer material; Seymour [0023, 0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the core of modified Wells with a polymer material, as taught by Seymour, because Seymour teaches the core comprising a polymer material assists in creating an internal reflection to carry light through the waveguide; Seymour [0023, 0046].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Wells and Seymour both teach optical neural interfacing devices comprising waveguide materials having a core and cladding material; Seymour [0021].
Modified Wells does not teach light remains in the core while the stack of flexible waveguide materials is wrapped one or more times around a structure with a radius of less than about 300 microns.
However, Eshkol teaches the analogous art of a stack of flexible waveguide materials (Eshkol; fig. 15C, 16A, #110, [0152]) comprising a core having a first index of refraction (Eshkol; fig. 15C, 16A, #103, [0152, 0156]) and a cladding surrounding the core, the cladding having a second index of refraction (Eshkol; fig. 15C, 16A, #115, [0152, 0156]) wherein light remains in the core while the stack of flexible waveguide materials is wrapped one or more times around a structure with a radius of less than about 300 microns (Eshkol teaches curvature thresholds of the waveguide materials, the threshold being about two times a lesion radius, and the lesion having a radius between 0.1 mm and 2 mm (Eshkol; [0085]), therefore the curvature threshold radius of the waveguide material being between 0.2 and 4 mm which is less than about 300 microns. Eshkol further teaches the light remains in the core (Eshkol; [0156, 0162]) while the stack of flexible waveguide materials is wrapped one or more times around a structure (Eshkol; fig. 19B; [0196]). 
It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the stack of flexible waveguide materials of modified Wells, with the core and cladding such that light remains in the core while the stack of flexible waveguide materials is wrapped one or more times around a structure with a radius of about 300 microns, as taught by Eshkol, because Eshkol teaches the stack of flexible waveguide materials with the core and cladding such that light remains in the core while the stack of flexible waveguide materials is wrapped one or more times around a structure has at least one specified region of cladding that is arranged to emit electromagnetic radiation from the core when the waveguide is bend at a specified region beyond a specified bending threshold with respect to a bending radius, thus enabling bend emission in a specified region while preventing transmission through the cladding in other parts of the waveguide (Eshkol; [0156, 0196]). One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Wells and Eshkol both teach a stack of a plurality of layers (Eshkol; fig. 15C, 16A, #110, [0152]) comprising a core having a first index of refraction (Eshkol; fig. 15C, 16A, #103, [0152, 0156]) and a cladding surrounding the core, the cladding having a second index of refraction (Eshkol; fig. 15C, 16A, #115, [0152, 0156]).
Note: “while the core is wrapped one or more times around a structure with a radius of about 300 microns” and “capable of routing light within the core while the stack of flexible waveguide materials is wrapped one or more times around the structure in the tissue sample with the radius of less than about 300 microns” relate to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (See MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, modified Wells teaches the device of claim 1 above, wherein the stack of flexible waveguide materials has at least one mechanical property selected to substantially match a corresponding mechanical property of the tissue sample (Wells teaches the optical fiber can conform to interface with a nerve; fig. 5, #551, [0127], thereby having at least one mechanical property to substantially match a corresponding mechanical property of the tissue as described in para. [0019] of the instant specification).  
Note: Additionally, there are various tissues in the body each having distinct mechanical properties of elasticity, tensile strength, compressive strength, electrical conductance, etc. What tissue the optrode is used in is a matter of intended use.

Regarding claim 3, modified Wells teaches the device of claim 1 above, wherein the tissue sample comprises nerve tissue (Wells; fig. 5, #11, nerve; [0126, 0127, 0132, 0133, 0135, 0136]. 
Note: What tissue the optrode is used in is a matter of intended use and does not further define the structure of the device.

Regarding claim 4, modified Wells teaches the device of claim 1 above, wherein the stack of flexible waveguide materials provides optical stimulation to at least a portion of the tissue sample by projecting light transmitted through the stack of flexible waveguide materials (Wells teaches the waveguides comprise light-output ports at their output end that individually activate to stimulate nerve pathways; fig. 2C, #232, angled arrow, [0088, 0106, 0110]).

Regarding claim 5, modified Wells teaches the device of claim 1 above, further comprising at least a second compliant optrode positioned adjacent to the stack of flexible waveguide materials, the second compliant optrode providing a second optical interface, wherein the stack of flexible waveguide materials and the second compliant optrode form a bundle within the device (Wells teaches a second optrode which forms a bundle with the stack of flexible waveguide materials; fig. 2D, #233, [0106]).  

Regarding claim 6, modified Wells teaches the device of claim 5 above, wherein the stack of flexible waveguide materials is configured to deliver a first optical output to a first activation zone of the tissue sample, the first optical output comprising light directed towards the first activation zone in a first direction (Wells teaches the waveguides comprise light-output ports at their output end that individually activate to stimulate nerve pathways; fig. 2C, #232, angled arrow, [0088, 0106, 0110], thereby forming a first optical interface).

    PNG
    media_image1.png
    299
    1011
    media_image1.png
    Greyscale


Regarding claim 7, modified Wells teaches the device of claim 6 above, wherein the second compliant optrode is configured to deliver a second optical output to a second activation zone of the tissue sample (Wells teaches the waveguides comprise light-output ports at their output end that individually activate to stimulate nerve pathways; fig. 2C, #233, angled arrow, [0088, 0106, 0110], thereby forming a second optical output to a second activation zone). 
Note: Where the light is delivered relates to intended use and therefore not further limiting the structure of the device.

    PNG
    media_image2.png
    404
    1011
    media_image2.png
    Greyscale


Regarding claim 8, modified Wells teaches the device of claim 7 above, wherein the second activation zone substantially overlaps with the first activation zone (Wells; fig. 2C – See image below).  
Note: Where the activation zones are located is a matter of intended use, thereby not further defining the device structure as the activation zones are not positively recited as part of the device structure in the claim body.  

    PNG
    media_image3.png
    470
    658
    media_image3.png
    Greyscale


Regarding claim 9, modified Wells teaches the device of claim 7 above, wherein the second activation zone is spaced away from the first activation zone (Well; fig. 2C – See image below).
Note: The examiner notes that where the activation zones are located are a matter of intended use, thereby not further defining the device structure as the activation zones are not positively recited as part of the device structure in the claim body.  

    PNG
    media_image4.png
    523
    1011
    media_image4.png
    Greyscale


Regarding claim 10, modified Wells teaches the device of claim 7 above, wherein the second optical output comprises light directed towards the second activation zone in a second direction, different from the first direction (Wells; fig. 2C – See image below, each optical output is configured in a different direction).  
Note: The examiner notes that what the optical output comprises is a matter of intended use, thereby not further defining the device structure as the optical output/light is related to the intended use of the optrode and is not positively recited as part of the device structure in the claim body.

    PNG
    media_image2.png
    404
    1011
    media_image2.png
    Greyscale


Regarding claim 11, modified Wells teaches the device of claim 1 above, wherein the electrode provides an electrical interface for the stack of flexible waveguide materials (The modification of the device to further include the first electrode has previously been discussed in claim 1 above.  Yoon additionally teaches the electrode defined by a metal layer receives electrical responses from neurons when stimulated by the emitted light, which can be collected by a computer or other data-logging equipment; Yoon; [0025-0026]).  

Regarding claim 13, modified Wells teaches the device of claim 1 above, wherein the metal layer has a thickness of less than about 50 microns (The modification of Wells to further include the electrode defining a metal layer has previously been discussed in claim 1 above.  Yoon additionally teaches the metal layer has a thickness of less than about 50 microns; Yoon; [0026]).  

Regarding claim 14, modified Wells teaches the device of claim 1 above, wherein the stack of flexible waveguide materials is configured to be inserted into a nerve fascicle included within the tissue sample (Wells teaches the optrode is configured to be placed amongst the individual fascicles inside the nerve invasively; [0086]). 
Note: Where the optrode is inserted is a matter of intended use and does not further define the structure of the device.  

Regarding claim 15, modified Wells teaches the device of claim 1 above, wherein the stack of flexible waveguide materials is configured to be wrapped around a nerve fascicle included within the tissue sample (Wells teaches the optrode is wrapped around a nerve fascicle included within the tissue sample; fig. 6A; [0127, 0376, 0383, 0384]). 
Note: How the optrode is used is a matter of intended use and does not further limit the structure of the device.

Regarding claim 16, modified Wells teaches the device of claim 1 above, wherein the first optical interface is configured to receive an optical input corresponding to an optical response of the tissue sample (Wells teaches optical pulses are sent out one fiber at a time in order to identify which fiber evokes which sensation or response; [0108, 0122, 0131, 0135, 0139, 0149. 0151, 0158]). 
Note: What the optical interface is configured to do is a matter of function/intended use.

Regarding claim 17, Wells teaches a device (Wells; [0013]), comprising: 
a stack of a plurality of layers configured for insertion into a tissue sample (Wells teaches a stack of optical fibers; fig. 2C-D, #232, #233, [0088, 0106], wherein the optical fibers are implantable; fig. 2B, [0090, 0108]),
each of the plurality of layers defining an optrode having an aperture, the stack of the plurality of layers configured to transmit light via the aperture of each of the plurality of layers to create a predetermined pattern of light (Wells teaches each optical fiber includes a waveguide comprising a core, a cladding, and a substrate; [0088], thereby defining an optrode, and that the waveguides each comprise light-output ports at their output end that individually activate to stimulate nerve pathways; fig. 2C, #232, #233, angled arrows, [0088, 0106, 0110]), 
wherein each layer of the plurality of layers has a thickness of less than about 25 microns (Wells teaches VCSEL emitters are about 10 microns in diameter per channel; [0103] and that the VCSEL emitters comprise the optical fiber layers; fig. 2C, #231; [0108]) and 
wherein each layer comprises at least: 
(ii) a core having a first index of refraction (Wells teaches a core having a higher index of refraction than a cladding; [0088], thereby having a first index of refraction); and 
(iii) a cladding surrounding the core, the cladding having a second index of refraction different from the first index of refraction (Wells teaches a cladding having a lower index of refraction than the core; [0088], thereby having a second index of refraction different from the first index of refraction.  Furthermore, a core, by definition, is the central most part of the fiber.  Therefore, the cladding surrounding the core). 
wherein the difference between the first index of refraction and the second index of refraction is such that light remains in the core (Wells teaches each fiber is configured to emit light outward from one end at a light-output port; fig. 2C, #232, angled arrow, [0088, 0106, 0110], therefore the light being configured to remain in the core); and 
wherein the stack of the plurality of layers is substantially linear (Wells teaches the stack of the plurality of layers is substantially linear; fig. 2C, fiber-optic bundle 253 is linear) and is capable of routing light within the core of each layer (Wells teaches each fiber is configured to emit light outward from one end at a light-output port; fig. 2C, #232, angled arrow, [0088, 0106, 0110], therefore the light being configured to remain in the core).  
Wells does not teach each layer of the plurality of layers comprises an electrode defined by a metal layer.
However, Yoon teaches the analogous art of a stack of layers (Yoon; fig. 7, [0033]) comprising a core (Yoon; fig. 7, #50, [0033]), a cladding (Yoon; fig. 7, #52, [0033]) and an electrode defined by a metal layer (Yoon, fig. 7, #18, #20, [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify each of the layers of the stack of the plurality of layers of Wells to further include an electrode defined by a metal layer, as taught by Yoon, because Yoon teaches the electrode defined by a metal layer receive electrical responses from neurons when stimulated by the emitted light, which can be collected by a computer or other data-logging equipment (Yoon; [0025-0026]). The modification resulting in each layer of the plurality of layers comprising at least (i) an electrode, (ii) a core), and (iii) a cladding surrounding the core. One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Wells and Yoon both teach a stack of layers (Yoon; fig. 7, [0033]) comprising a core (Yoon; fig. 7, #50, [0033]), a cladding (Yoon; fig. 7, #52, [0033]).
Modified Wells does not teach the core comprising a polymer material.
However, Seymour teaches the analogous art of a device for neural interfacing having a core and cladding (Seymour; [0024]) wherein the core comprises a polymer material (Seymour [0023, 0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the core of each of the plurality of layers of modified Wells with a polymer material, as taught by Seymour, because Seymour teaches the core comprising a polymer material assists in creating an internal reflection to carry light through the waveguide; Seymour [0023, 0046].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Wells and Seymour both teach a device for neural interfacing having a core and cladding (Seymour; [0024]).
Modified Wells does not teach light remains in the core of each layer while the stack of the plurality of layers is wrapped one or more times around a structure with a radius of less than about 300 microns.
However, Eshkol teaches the analogous art of a stack of layers (Eshkol; fig. 15C, 16A, #110, [0152]) comprising a core having a first index of refraction (Eshkol; fig. 15C, 16A, #103, [0152, 0156]) and a cladding surrounding the core, the cladding having a second index of refraction (Eshkol; fig. 15C, 16A, #115, [0152, 0156]) wherein light remains in core while the stack of layers is wrapped one or more times around a structure with a radius of less than about 300 microns (Eshkol teaches curvature thresholds of the waveguide materials, the threshold being about two times a lesion radius, and the lesion having a radius between 0.1 mm and 2 mm; [0085]), therefore the curvature threshold radius of the waveguide material being between 0.2 and 4 mm which is less than about 300 microns. Eshkol further teaches the light remains in the core; [0156, 0162] while the core is wrapped one or more times around a structure; fig. 19B; [0196]). 
It would have been obvious to one or ordinary skill in the art before the effective filing date to modify each stack of the plurality of layers of modified Wells, with the core and cladding such that light remains in the core while the stack of layers is wrapped one or more times around a structure with a radius of about 300 microns, as taught by Eshkol, because Eshkol teaches the stack of layers with the core and cladding such that light remains in the core while the stack of layers is wrapped one or more times around a structure has at least one specified region of cladding that is arranged to emit electromagnetic radiation from the core when the waveguide is bend at a specified region beyond a specified bending threshold with respect to a bending radius, thus enabling bend emission in a specified region while preventing transmission through the cladding in other parts of the waveguide (Eshkol; [0156, 0196]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Wells and Eshkol both teach a stack of layers (Eshkol; fig. 15C, 16A, #110, [0152]) comprising a core having a first index of refraction (Eshkol; fig. 15C, 16A, #103, [0152, 0156]) and a cladding surrounding the core, the cladding having a second index of refraction (Eshkol; fig. 15C, 16A, #115, [0152, 0156]).
Note: “while the core is wrapped one or more times around a structure with a radius of about 300 microns” and “capable of routing light within the core while the stack of the plurality of layers is wrapped one or more times around the structure in the tissue sample with the radius of less than about 300 microns” relate to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (See MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 18, modified Wells teaches the device of claim 17 above, wherein the aperture of each of the plurality of layers is configured to provide optical stimulation to at least a portion of the tissue sample by projecting light transmitted through each of the plurality of layers (Wells teaches the waveguides comprise light-output ports at their output end that individually activate to stimulate nerve pathways; fig. 2C, #232, #233, angled arrows, [0088, 0106, 0110]).  
Note: What the aperture is configured to optically stimulate relates to function/intended use and does not further limit the structure of the device beyond that of a capability (See MPEP 2114 and 2111.04).

Regarding claim 19, modified Wells teaches the device of claim 17 above, wherein a first aperture of a first layer of the plurality of layers is configured to deliver a first optical output to a first activation zone of the tissue sample, the first optical output comprising light directed towards the first activation zone in a first direction (Wells teaches the first aperture of the first layer of the plurality of layers comprise light-output ports at their output end that individually activate to stimulate nerve pathways; fig. 2C, #232, angled arrow, [0088, 0106, 0110], thereby forming a first activation zone comprising light directed in a first direction).

    PNG
    media_image1.png
    299
    1011
    media_image1.png
    Greyscale


Regarding claim 20, modified Wells teaches the device of claim 19 above, wherein a second aperture of a second layer of the plurality of layers is configured to deliver a second optical output to a second activation zone of the tissue sample, the second optical output comprising light directed towards the second activation zone in a second direction, different from the first direction (Wells teaches a second aperture of a second layer of the plurality of layers; fig. 2D, #233, [0106].  Wells additionally teaches light-output ports at their output end that individually activate to stimulate nerve pathways; fig. 2C, #233, angled arrow, [0088, 0106, 0110], thereby forming a second optical output to a second activation zone in a second direction different from the first direction). 
Note: Where the light is delivered relates to intended use and therefore not further limiting the structure of the device.

    PNG
    media_image2.png
    404
    1011
    media_image2.png
    Greyscale


Regarding claim 21, modified Wells teaches the device of claim 17 above, wherein the electrode defined by the metal layer of each of the plurality of layers is configured to provide a respective electrical interface (The modification of the device to further include the first electrode has previously been discussed in claim 17 above.  Yoon additionally teaches the electrode defined by a metal layer receives electrical responses from neurons when stimulated by the emitted light, which can be collected by a computer or other data-logging equipment; Yoon; [0025-0026]).

Regarding claim 22, modified Wells teaches the device of claim 1 above, wherein the thickness of the stack of flexible waveguide materials is less than 25 microns (Wells teaches VCSEL emitters are about 10 microns in diameter per channel; [0103] and that the VCSEL emitters comprise the optical fiber layers; fig. 2C, #231; [0108]).

Regarding claim 23, modified Wells teaches the device of claim 17 above, wherein the thickness of each layer of the plurality of layers is less than about 25 microns (Wells teaches VCSEL emitters are about 10 microns in diameter per channel; [0103] and that the VCSEL emitters comprise the optical fiber layers; fig. 2C, #231; [0108]).

Response to Arguments
Applicants arguments filed on 04/15/2021 have been fully considered but were not found persuasive.

Applicant(s) argue on page 6 of their remarks that the claim objection towards claim 20 is corrected in view of the claim amendments.  The Examiner agrees and the previous claim objection set forth in the Non-Final Office Action mailed on 01/15/2021 has been withdrawn.

Applicant(s) argue on pages 7-9 of their remarks that the claim language “the stack of flexible materials has a thickness of less than about 100 microns” is not taught or disclosed by Wells since Wells is silent to the specific dimension of the optical fibers themselves, and provides no dimensions for thickness of the core or the cladding of any optical fiber.  The Examiner respectfully disagrees.  Wells explicitly states in para. [103] “With VCSEL emitters as small as about ten (10) microns (or smaller) in diameter per channel, in some embodiments, a single VCSEL chip or assembly is used to output multiple independent stimulation channels (VCSEL laser signals) in any array permutation or shape, and in some embodiments, these channels are fiber coupled, and/or direct light directly, to a plurality of areas of tissue”.  The emitters that are “fiber coupled” would require a fiber having equivalent dimensions as the VCSEL emitters of 10 microns in order for them to be fiber coupled.  Fig. 2C (cited in the Non-Final Office Action as teaching the claim limitation above) shows a plurality of optical fibers #238, #234, #233, #232 coupled to a VCSEL device 231.  Therefore, the optical fibers coupled to the VCSEL have a diameter of 10 microns or smaller, which reads on the claim limitation “the stack of flexible materials has a thickness of less than about 100 microns” since 10 microns is less than 100 microns.  Applicant(s) arguments on page 8 of their remarks towards the embodiment shown in fig. 2B, in which wells describes “light signals that are collimated into a bundle of optical fibers” is a mischaracterization of the cited prior since the Examiner does not rely on the embodiment shown in fig. 2B and described in para. [0104] as teaching any of the claim limitations.  Furthermore, Applicant(s) arguments that it would be senseless to construct an optical fiber to match that of the diameter of the light source because light cannot propagate through the cladding and light cannot propagate through a metal layer, only the core, is a matter of Applicant(s) opinion.  Lastly, Applicant(s) argue that “the Examiner alleges that because an optical fiber that is “fiber coupled” to a VCSEL behaves as a ‘light-propagating transmission medium’, then the optical fiber itself must be a ‘VCSEL emitter’”.  The Examiner does not interpret the optical fiber itself to be a VCSEL emitter.   Again, Wells explicitly states in para. [103] “With VCSEL emitters as small as about ten (10) microns (or smaller) in diameter per channel, in some embodiments, a single VCSEL chip or assembly is used to output multiple independent stimulation channels (VCSEL laser signals) in any array permutation or shape, and in some embodiments, these channels are fiber coupled, and/or direct light directly, to a plurality of areas of tissue”.  The emitters that are “fiber coupled” would require a fiber having equivalent dimensions as the VCSEL emitters of 10 microns in order for them to be fiber coupled.  Fig. 2C (cited in the Non-Final Office Action as teaching the claim limitation above) shows a plurality of optical fibers #238, #234, #233, #232 coupled to a VCSEL device 231.  Therefore, the optical fibers coupled to the VCSEL have a diameter of 10 microns or smaller, which reads on the claim limitation “the stack of flexible materials has a thickness of less than about 100 microns” since 10 microns is less than 100 microns.
  
Applicant(s) argue on pages 9-10 that the modification of Wells in view of Yoon does would not result in a stack of flexible waveguide materials comprising an electrode defined by a metal layer because Yoon requires a rigid, non-flexible structure to support the recording electrode 18. The Examiner respectfully disagrees.  Yoon merely states “It may be constructed from a heavily boron doped single crystal silicon … probe body 12 and shank 14 are integral – i.e., formed together as one piece”.  Therefore, Yoon does not require a rigid, non-flexible structure, as Applicant(s) allege.  Also, the fact that Yoon may construct the device on a rigid shank would not preclude one of ordinary skill in the art from considering the teachings of Yoon since Yoon teaches the analogous art of a stack of waveguide materials (Yoon; fig. 7, [0033]) comprising a core (Yoon; fig. 7, #50, [0033]), a cladding (Yoon; fig. 7, #52, [0033]) and it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the stack of waveguide materials of Wells to further include an electrode defined by a metal layer, as taught by Yoon, because Yoon teaches the electrode defined by a metal layer receive electrical responses from neurons when stimulated by the emitted light, which can be collected by a computer or other data-logging equipment (Yoon; [0025-0026]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Wells and Yoon both teach a stack of waveguide materials (Yoon; fig. 7, [0033]) comprising a core (Yoon; fig. 7, #50, [0033]), a cladding (Yoon; fig. 7, #52, [0033]).  Furthermore, the modification of Wells to further include the electrode of Yoon would result in the stack of materials being flexible since Yoon teaches the electrode has a thickness of less than about 50 microns; Yoon, [0050] which would require minimal force to deform.  

Lastly, Applicant(s) argue on pages 10-11 that the modification of Wells in view of Yoon and further in view of Eshkol does not teach the claimed invention because Eshkol is silent to an electrode defined by a metal layer.  However, the Examiner does not rely on Eshkol for teaching this limitation and as discussed above, the modification of Wells in view of Yoon would result in the stack of materials being flexible since Yoon teaches the electrode has a thickness of less than about 50 microns; Yoon, [0050] which would require minimal force to deform.  Therefore, the combination of Wells in view of Yoon and further in view of Eshkol would result in the stack of materials being flexible and allowing light to remain in the core while the stack of flexible waveguide material is wrapped one or more times around a structure having a radius of less than about 300 microns.

The Examiner notes that similar arguments are made towards independent claim 17 with respect to section “B.” on page 11 of Applicant(s) remarks.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Kathryn Wright/Primary Examiner, Art Unit 1798